The plaintiff in error, O. Morgan, was convicted at the July, 1913, term of the county court of Pawnee county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. A careful examination of the record discloses no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is, therefore, affirmed.